DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: pressing member, fixing member, support member and restriction member in claims 1, 8- 9 and 16.
1.	pressing member 140 is an inflatable member (e.g. a balloon) (See applicant’s Specification at p. 14) or a member that does not inflate such as a mechanical member in which an amount of pushing on the hand H is variable using an external operation such as rotation, a member configured to include a plastic resin material or gel for pushing the hand H so as to apply a surface pressure, or functional equivalents thereof (See applicant’s Specification at p. 18);
2.	fixing member 150 can be configured as the male side (or female side) of the surface fastener (See applicant’s Specification at p. 13);
3.	support member 160 is an inflatable member (e.g. a balloon) (See applicant’s Specification at pp. 14- 15) or a member that does not inflate such as a mechanical member in which an amount of pushing on the hand H is variable using an external operation such as rotation, a member configured to include a plastic resin 
4.	restriction member 118 includes a first connection portion 118a and a second connection portion 118b, the first connection portion 118a can be configured as the female side (or male side) of a surface fastener, and for example, the second connection portion 118b can be configured as the male side (or female side) of the surface fastener (See applicant’s Specification at p. 10).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Reasons for Allowance
Claims 1- 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, a covering member configured to cover a dorsal 
Regarding claim 9, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, the central region is made of material having a second elasticity that is lower than the first elasticity, and has a hole that exposes a part of the hand of the patient when the hemostatic device is worn on the hand of the patient; a pressing member attached to the hand covering member for covering the hole and configured to apply compression force to the exposed part of the hand of the patient; and a support member on the hand covering member on an opposite side of the hand with respect to the hole when the hemostatic device is worn on the hand of the patient.
Regarding claim 16, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, inserting the hand of the patient through an opening at a proximal end of a hemostatic device until a thumb of the hand and fingers of the hand passes through openings at a distal end of the hemostatic device; positioning a hole formed through a cover of the hemostatic device so that the puncture site is exposed through the hole; positioning a loose end of a strap with respect to the cover of the hemostatic device so that a pressing member mounted on the strap is positioned on the hole and then attaching the loose end of the strap to the cover of the hemostatic device; and after attaching the loose end of the strap to the cover of the hemostatic device, applying compression force to the puncture site using the pressing member to promote hemostasis at the puncture site.

Rioux (US Pub. No. 2005/0125025 A1) teaches a styptic device comprising a covering member (18, 98, 100, 102) (Fig. 20) including a hole portion (16, 58, 112) (Fig. 20) through which a site on the patient where bleeding is to be stopped (See Fig. 27 - - femoral artery), a pressing member (20) (Fig. 27) and a fixing member (56, 92, 94, 104) (Figs. 20, 27), however Rioux does not teach or suggest, alone or in combination, a support member interpreted under 35 USC 112(f) above that is a balloon or a functional equivalent thereof capable of providing a surface pressure against a hand wherein at least a portion of the support member faces the hole portion with the hand interposed therebetween, when the covering member is disposed on the dorsal side of the hand.  
Cooke et al. (US Pat. No. 10,272,211 B1) teaches a disposable tourniquet/sleeve warmer comprising a covering member (11), a fixing member (16, 17, 18, 19) but Cooke does not teach or suggest, alone or in combination, the covering member including a hole portion through which a site on the dorsal side of the hand of the patient where bleeding is to be stopped, is to be exposed, particularly since Cooke teaches an .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        

/WADE MILES/Primary Examiner, Art Unit 3771